
	
		II
		111th CONGRESS
		1st Session
		S. 1548
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2009
			Mr. Cardin (for himself
			 and Mr. Burr) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve research, diagnosis, and treatment of
		  musculoskeletal diseases, conditions, and injuries, to conduct a longitudinal
		  study on aging, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Access to America’s Orthopaedic
			 Services Act of 2009.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definition.
				TITLE I—Musculoskeletal Health
				Sec. 101. Findings.
				Sec. 102. Musculoskeletal research.
				Sec. 103. Musculoskeletal trauma research and care.
				Sec. 104. Transplants, tissues, and replacement
				joints.
				Sec. 105. Traffic and workplace safety.
				Sec. 106. Public education campaign.
				Sec. 107. Orthopaedic physician workforce training
				study.
				Sec. 108. Bone density under the Medicare program.
				Sec. 109. Access to orthopaedic services for beneficiaries of
				Medicaid and SCHIP.
				Sec. 110. Age-related programs.
				Sec. 111. Minority health disparities.
				TITLE II—Third longitudinal study on aging
				Sec. 201. Third longitudinal study on aging.
			
		3.DefinitionIn this Act, the term Secretary
			 means the Secretary of Health and Human Services, except as otherwise
			 provided.
		IMusculoskeletal
			 Health
			101.FindingsCongress makes the following
			 findings:
				(1)Musculoskeletal
			 diseases and other conditions are the leading cause of disability in the United
			 States.
				(2)Musculoskeletal
			 conditions account for more than one-half of all chronic conditions in people
			 over 50 years of age in developed countries.
				(3)More than 1 in 4
			 individuals in the United States has a musculoskeletal condition requiring
			 medical attention.
				(4)Direct and
			 indirect costs for bone and joint health are $849,000,000,000 per year in the
			 United States.
				(5)Musculoskeletal
			 conditions are the greatest cause of total lost workdays and medical bed days
			 in the United States.
				(6)The 2004 Surgeon
			 General Report on Bone Health and Osteoporosis concluded that there is a lack
			 of awareness of bone disease among the public and health care
			 professionals.
				(7)Research demonstrates that there is need
			 among ethnic and racial minorities to improve knowledge of and treatment for
			 musculoskeletal diseases and other conditions.
				102.Musculoskeletal
			 research
				(a)Regulations
			 concerning reporting criteria for percent of effort
					(1)In
			 generalThe Secretary, in
			 consultation with the Director of the National Institutes of Health, shall
			 establish, by regulation, criteria for accounting for and reporting the percent
			 of effort expended by researchers, with respect to research that is—
						(A)conducted during
			 each fiscal year beginning after the last day of the second full fiscal year
			 following the date of enactment of this Act; and
						(B)funded through research grants, on
			 musculoskeletal health, awarded by either the Director of the National
			 Institutes of Health or the Director of the Agency for Healthcare Research and
			 Quality.
						(2)Deadline for
			 regulationsNot later than the last day of the 2-year period
			 beginning on the date of enactment of this Act, the Secretary shall issue the
			 regulations required by
			 paragraph (1).
					(b)New
			 Investigators in Musculoskeletal Research
					(1)ReportNot later than 90 days after the last day
			 of each fiscal year that begins more than 1 year following the date of
			 enactment of this Act, the Secretary, in consultation with the Director of the
			 National Institutes of Health, shall prepare and submit to Congress a report on
			 each of the following:
						(A)The number of new investigators who are
			 awarded grants for musculoskeletal health research by the National Institutes
			 of Health during the fiscal year involved.
						(B)The total amount of funds awarded to those
			 investigators through such grants during the fiscal year.
						(C)The percentage of the National Institutes
			 of Health’s budget for musculoskeletal health research that was awarded to
			 those investigators through such grants during the fiscal year.
						(D)The backgrounds of those investigators who
			 are awarded such grants during the fiscal year, analyzed by race and
			 ethnicity.
						(E)A description of the efforts made by the
			 Director of the National Institutes of Health to encourage individuals from
			 underrepresented minority groups (as defined by the Secretary) to apply for
			 grants for musculoskeletal health research awarded by the National Institutes
			 of Health during the fiscal year.
						(2)RecommendationsThe first report submitted under
			 paragraph (1) shall include, and
			 subsequent reports may include, recommendations concerning additional resources
			 that the National Institutes of Health or other entities could use—
						(A)to increase the number of new investigators
			 awarded grants referred to in
			 paragraph (1)(A); and
						(B)to increase the number of new investigators
			 awarded such grants who are members of underrepresented minority groups (as
			 defined by the Secretary).
						(3)DefinitionsIn
			 this section:
						(A)New
			 investigatorThe term
			 new investigator has the meaning given the term by the Secretary
			 for purposes of administering title III of the Public Health Service Act (42
			 U.S.C. 241 et seq.), but only with respect to musculoskeletal health
			 research.
						(B)Race;
			 ethnicityThe terms
			 race and ethnicity have the meanings given such terms
			 by the Office of Management and Budget for purposes of Federal statistics and
			 administrative reporting.
						103.Musculoskeletal
			 trauma research and care
				(a) Musculoskeletal
			 trauma research
					(1)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 prepare and submit to Congress a report on all programs and activities relating
			 to musculoskeletal trauma care that are being conducted by the Federal
			 Government or supported by funding made available by Federal Government.
					(2)Contents of
			 ReportSuch report shall include, at a minimum, each of the
			 following:
						(A)Information on the status of each Federal
			 program and activity referred to in
			 paragraph (1), including specific
			 information on any research program and activity.
						(B)Information on the methods being used to
			 coordinate research being conducted under such Federal programs and activities
			 and the effectiveness of such methods.
						(3)ConsultationIn preparing the report under
			 paragraph (1), the Secretary shall
			 consult with—
						(A)the Secretary of
			 Defense; and
						(B)the heads of other
			 Federal departments and agencies that administer programs and activities
			 relating to musculoskeletal trauma care, as determined by the Secretary of
			 Health and Human Services.
						(b)Orthopaedic
			 treatment through trauma care systems
					(1)StudyThe Secretary shall conduct a study on the
			 impact of trauma care systems that connect hospitals with other providers of
			 musculoskeletal health care services (including orthopedists).
					(2)Purposes of
			 studyThe purposes of the study under
			 paragraph (1) shall include, at a
			 minimum, each of the following:
						(A)An examination of
			 the provision of acute and rehabilitative care to trauma patients with
			 musculoskeletal injuries or other conditions.
						(B)An examination of
			 epidemiological data on trauma patients with musculoskeletal injuries or other
			 conditions, including the number of such patients, the number of such injuries
			 and conditions, and the types of such injuries and conditions.
						(C)An evaluation of
			 the ability of a patient with an orthopaedic injury or other condition
			 originating from musculoskeletal trauma to access specialty care relevant to
			 that injury or condition.
						(D)An examination of
			 the impact of trauma rehabilitation care on musculoskeletal health and the
			 ability of trauma patients with musculoskeletal injuries or other conditions to
			 access postacute rehabilitative services.
						(3)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report on the results of the study conducted under
			 paragraph (1), including
			 recommendations for improving the treatment of trauma patients with
			 musculoskeletal injuries or other conditions.
					104.Transplants,
			 tissues, and replacement joints
				(a)Transplantation
			 Transmission Sentinel NetworkSection 372(b)(2) of the Public Health
			 Service Act (42 U.S.C. 274(b)(2)) is amended—
					(1)in subparagraph
			 (N), by striking and at the end;
					(2)in subparagraph (O), by striking the period
			 at the end and inserting , and; and
					(3)by adding at the
			 end the following:
						
							(P)establish and operate a national web-based
				system, to be known as the Transplantation Transmission Sentinel
				Network, for the detection, reporting, and tracking of disease
				transmission from organ, tissue, or eye donors to organ, tissue or eye
				transplant recipients.
							.
				
					(b)Accreditation of
			 establishments and personnel engaged in the manufacture of human cells,
			 tissues, or cellular or tissue-Based products
					(1)In
			 generalThe Secretary shall
			 issue regulations relating to the accreditation of—
						(A)establishments; and
						(B)personnel who participate in the recovery,
			 processing, storage, labeling, packaging, or distribution of human cells,
			 tissues, or cellular or tissue-based products for such establishments.
						(2)Authority of
			 SecretaryIn issuing the
			 regulations under paragraph (1), the Secretary shall—
						(A)establish an accreditation process modeled
			 after the process used by the Joint Commission (previously known as the Joint
			 Commission on Accreditation of Healthcare Organizations); or
						(B)adopt an accreditation process, established
			 by a private entity, that is in effect on the date of enactment of this
			 Act.
						(3)DefinitionsIn
			 this subsection:
						(A)EstablishmentThe term establishment has the
			 meaning given such term in section 1271.3 of title 21, Code of Federal
			 Regulations (or any corresponding similar regulation or ruling).
						(B)Human cells,
			 tissues, or cellular or tissue-based productsThe term human cells, tissues, or
			 cellular or tissue-based products has the meaning given such term in
			 section 1271.3 of title 21, Code of Federal Regulations (or any corresponding
			 similar regulation or ruling).
						(c)National Joint
			 Replacement Registry Study
					(1)StudyThe
			 Secretary shall conduct a study evaluating the advantages and disadvantages of
			 establishing a national registry for the purpose of tracking the safety and
			 effectiveness of artificial joints used to replace joints in beneficiaries of
			 the Medicare program under title XVIII of the Social Security Act (42 U.S.C.
			 1395 et seq.).
					(2)Contents of
			 proposed RegistryIn evaluating the proposed registry under
			 paragraph (1), the Secretary shall
			 assume that the registry includes, at a minimum, information on—
						(A)the type of joint
			 replaced;
						(B)the side of the
			 body on which the joint is replaced;
						(C)whether more than
			 1 operation was required in replacing a joint with an artificial joint;
			 and
						(D)uniform identifiers
			 (including the device lot number and catalog number) for the artificial joint
			 involved.
						(3)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report on the
			 results of the study under
			 paragraph (1) and recommendation for
			 changes to the Medicare program, including any necessary changes to the
			 Medicare claims form, to allow for the collection of information required for
			 the registry.
					105.Traffic and
			 workplace safety
				(a)Traffic Safety
			 Study
					(1)StudyThe Secretary, in consultation with the
			 Secretary of Transportation, shall conduct a study, using epidemiological
			 methods, on the frequency, severity, and likely causes of severe trauma to
			 extremities resulting from motor vehicle crashes.
					(2)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall submit
			 to Congress a report on the results of the study conducted under paragraph
			 (1).
					(3)Motor vehicle
			 definedIn this subsection, the term motor vehicle
			 has the meaning given such term in section 405 of title 23, United States
			 Code.
					(b)Workplace Safety
			 Study
					(1)In
			 generalThe Secretary, in
			 consultation with the Secretary of Labor, shall conduct a study, within the
			 research framework of the National Occupational Research Agenda coordinated by
			 the National Institute for Occupational Safety and Health, on—
						(A)the number of
			 workplace-related musculoskeletal injuries and other conditions; and
						(B)medical treatments
			 provided to individuals to treat such injuries and conditions.
						(2)Collection
			 methodologyIn conducting the study under
			 paragraph (1), the Secretary of Health
			 and Human Services shall collect information in a manner that allows such
			 information to be reported and analyzed on the basis of the type of
			 musculoskeletal injury or condition involved and the race and ethnicity of the
			 individual with such injury or condition.
					(3)Request for
			 information from State Workers Compensation BoardsThe Secretary
			 may request that the head of each State agency that has jurisdiction over
			 workers compensation submit information relevant to the study under
			 paragraph (1) to the Secretary.
					(4)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report on the
			 results of the study under
			 paragraph (1), analyzed by type of
			 injury or condition, and race and ethnicity.
					106.Public education
			 campaign
				(a)In
			 generalThe Secretary, in
			 consultation with the Secretary of Education, the Secretary of Transportation,
			 the Chairman of the Consumer Product Safety Commission, and the Chair of the
			 President’s Council on Physical Fitness and Sports, shall conduct a national
			 public awareness program on musculoskeletal health.
				(b)Contents of
			 programThe program shall include, at a minimum, each of the
			 following components:
					(1)General
			 information for the publicA
			 component providing education to the general public on musculoskeletal health,
			 including education on healthy lifestyle practices relating to musculoskeletal
			 health.
					(2)Education for
			 health professionalsA component providing education to health
			 professionals on musculoskeletal health, including—
						(A)specific
			 information on musculoskeletal health in medically underserved populations (as
			 defined in section 330(b)(3) of the Public Health Service Act (42 U.S.C.
			 254b(b)(3))); and
						(B)information of the
			 impact of musculoskeletal diseases and other conditions on racial and ethnic
			 minority populations.
						(3)Education for
			 girlsA component that
			 utilizes the program popularly known as powerful bones, powerful
			 girls to educate girls ages 9 through 12 on optimal bone health and the
			 methods to achieve such health, with a focus on reducing the risk that such
			 girls will develop osteoporosis as adults.
					(4)Education for
			 special populationsA component providing education to each of
			 the following populations, that addresses the specific needs of those
			 populations:
						(A)Populations of the
			 United States that have disproportionately high levels of musculoskeletal
			 disease and injury and other conditions.
						(B)Populations of the
			 United States that have disproportionally low levels of access to orthopaedic
			 services.
						(C)Racial and ethnic minority populations of
			 the United States.
						107.Orthopaedic
			 physician workforce training study
				(a)StudyThe
			 Secretary, acting through the Administrator of the Health Resources and
			 Services Administration, shall conduct a study on the amount of funding
			 available, from all sources, for graduate medical education in orthopaedics and
			 the impact of that amount of funding on the availability of physicians trained
			 in orthopaedics.
				(b)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report on the
			 results of the study conducted under
			 subsection (a).
				108.Bone density
			 under the Medicare Program
				(a)Standard
			 measurement tool for Bone Density study
					(1)StudyThe Secretary, in consultation with the
			 Director of the Agency for Healthcare Research and Quality, the Director of the
			 National Institute of Biomedical Imaging and Bioengineering, and the
			 Administrator of the Centers for Medicare & Medicaid Services, shall
			 conduct a study on—
						(A)the
			 cost-effectiveness of all available methods for measuring bone mass in
			 beneficiaries of the Medicare program under title XVIII of the Social Security
			 Act (42 U.S.C. 1395 et seq.) for the purpose of identifying the most
			 cost-effective method;
						(B)the
			 cost-effectiveness of different time intervals between bone mass screenings for
			 such beneficiaries for the purpose of identifying the most cost-effective
			 interval; and
						(C)the frequency with which the
			 cost-effectiveness of such methods and intervals should be reviewed based on
			 anticipated changes in technology.
						(2)Report
						(A)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall submit to Congress and the Secretary of Commerce
			 a report on the results of the study under
			 paragraph (1).
						(B)Contents of
			 ReportThe report submitted under
			 subparagraph (A) shall include, at a
			 minimum, information on each of the following:
							(i)The
			 most cost-effective method for measuring bone mass in beneficiaries of the
			 Medicare program and a recommendation for the adoption of such method by the
			 Medicare program.
							(ii)The
			 most cost-effective interval between bone mass screenings for such
			 beneficiaries and recommendation for the adoption of such interval by the
			 Medicare program.
							(3)United States
			 Preventive Services Task ForceIn making the recommendations
			 under
			 paragraph (2)(B), the Secretary
			 shall take into consideration any relevant guidelines in the most recent Guide
			 to Clinical Preventive Services issued by the United States Preventive Services
			 Task Force.
					(4)Revisions to
			 recommendationsThe Secretary
			 shall monitor developments in technology used to measure bone density and
			 prepare and submit to Congress and the Secretary of Commerce reports updating
			 the recommendations made under
			 paragraph (2)(B), as needed.
					(b)Standard unit
			 for measuring bone density
					(1)ReportNot
			 later than 3 years after the date of enactment of this Act, the Secretary of
			 Commerce, acting through the Director of the National Institute of Standards
			 and Technology, shall prepare and submit to Congress a report containing
			 recommendations concerning a standard unit for the measurement of bone mass for
			 use by the Medicare program under title XVIII of the Social Security Act (42
			 U.S.C. 1395 et seq.).
					(2)Considerations
			 for recommendationsIn proposing the recommendations under
			 paragraph (1), the Secretary of
			 Commerce shall take into consideration the recommendations made under
			 subsection (a)(2)(B), including any
			 applicable updates to such recommendations made under
			 subsection (a)(4), and the accuracy and
			 utility of the recommended standard measurement unit as a diagnostic
			 tool.
					109.Access to
			 orthopaedic services for beneficiaries of Medicaid and SCHIP
				(a)ReportNot later than 2 years after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 prepare and submit a report to Congress on access to orthopaedic
			 services—
					(1)by beneficiaries
			 of the Medicaid program under title XIX of the Social Security Act (42 U.S.C.
			 1396 et seq.); and
					(2)by beneficiaries
			 of the State children’s health insurance program under title XXI of the Social
			 Security Act (42 U.S.C. 1397aa et seq.).
					(b)Focus on
			 barriers To access affecting childrenThe report prepared under
			 this section shall include, at a minimum, information on barriers to access to
			 orthopaedic services that disproportionately affect children who are
			 beneficiaries of the Medicaid program or the State children’s health insurance
			 program.
				110.Age-related
			 programs
				(a)State-Based
			 Examples of Network Innovation, Opportunity, and Replication Grant
			 ProgramThe Secretary shall
			 award grants to State agencies in a manner similar to the manner in which
			 grants were awarded under the program of the Department of Health and Human
			 Services popularly known as the State-based Examples of Network
			 Innovation, Opportunity, and Replication Grant Program for the purpose
			 of allowing such State agencies to establish or expand health and aging
			 activities for seniors in the areas of clinical preventive services, physical
			 activity, chronic disease self-management, and oral health.
				(b)Childhood
			 musculoskeletal diseases, conditions, and injuries reportNot
			 later than 2 years after the date of enactment of this Act, the Surgeon General
			 shall prepare and submit to Congress a report on the burdens and costs
			 associated with childhood musculoskeletal diseases, conditions, and injuries in
			 the United States.
				111.Minority health
			 disparitiesThe Secretary,
			 acting through the Deputy Assistant Secretary for Minority Health, shall treat
			 musculoskeletal diseases and conditions as a priority for programs and grants
			 affiliated with the Office of Minority Health and may incorporate initiatives
			 related to musculoskeletal diseases and conditions into the initiatives of such
			 Office.
			IIThird
			 longitudinal study on aging
			201.Third
			 longitudinal study on aging
				(a)In
			 generalThe Secretary, acting through the Director of the
			 National Center for Health Statistics and in consultation with the Director of
			 the National Institute on Aging, shall conduct a third longitudinal study on
			 aging in the United States in a manner similar to the manner in which the
			 second longitudinal study on aging was conducted.
				(b)DurationThe duration of the third longitudinal
			 study under
			 subsection (a) shall be at least 6
			 years.
				(c)Availability of
			 dataData collected through the third longitudinal study under
			 subsection (a) shall be made available to
			 the public in a time and manner similar to the time and manner in which data
			 from the second longitudinal study on aging was made available to the
			 public.
				
